MOUNTAINVIEW ENERGY LTD. CBM Building – Box 200 33 First Avenue SW Cut Bank, MT 59427-0222 April 22, 2013 VIA EDGAR Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re: Mountainview Energy Ltd. – Form RW for Withdrawal of Registration Statement on Form 8-A Ladies and Gentlemen: Please be advised that ‘Mountainview Energy Ltd. (“Mountainview”) hereby applies for an order granting immediate withdrawal of the Form 8-A filing made by Mountainview on April 2, 2013 (File No.000-54924). The Form 8-A is being withdrawn upon request of the Securities and Exchange Commission because Mountainview is ineligible to file on Form 8-A. Very truly yours, MOUNTAINVIEW ENERGY LTD. By: /s/ Patrick M. Montalban Patrick M. Montalban, President and Chief Executive Officer
